United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 14-1187; 14-1215
Issued: February 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2014 appellant, through counsel, filed timely appeals from the
November 14, 2013 and March 19, 2014 nonmerit decisions of the Office of Workers’
Compensation Programs (OWCP). The last merit decision of record was the April 30, 2013
decision of OWCP. Because more than 180 days elapsed between the last merit decision and the
filing of appeals on April 28, 2014, and pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3,2 the Board lacks jurisdiction to review the merits
of the claims.3

1

5 U.S.C. §§ 8101-8193.

2

Appellant also filed an appeal of an OWCP “decision” dated February 26, 2014 but the Board notes that this
represents an informational letter rather than a final decision of OWCP and therefore it is not appealable to the
Board. 20 C.F.R. § 501.2(c). The appeals for Docket No. 14-1187 and Docket No. 14-1215 concern different work
injuries initially developed under separate file numbers (xxxxxx003 and xxxxxx402), but beginning in early 2013
these cases were administratively associated with the same file number (xxxxxx003).
3

See 20 C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim as the request were untimely filed and failed to demonstrate
clear evidence of error.
FACTUAL HISTORY
OWCP accepted that on October 5, 2009 appellant, then a 34-year-old letter carrier,
sustained a medial meniscus tear of her left knee due to a fall down stairs at work. Appellant
stopped work on October 5, 2009 and began to receive compensation on the daily rolls.4
On January 12, 2010 Dr. Jeffrey F. Augustin, an attending Board-certified orthopedic
surgeon, performed a left knee arthroscopy with lateral meniscectomy and excision of plica. The
surgery was authorized by OWCP.
In a June 17, 2010 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective June 17, 2010 on the grounds that she ceased to have residuals of her
October 5, 2009 work injury after that date. It based its termination action on a May 30, 2010
report of Dr. Augustin and a May 3, 2010 report of Dr. Jerome D. Rosman, a Board-certified
orthopedic surgeon, who served as an OWCP referral physician.
By decision dated November 17, 2010, OWCP modified its June 17, 2010 termination
decision to reflect that only appellant’s wage-loss compensation was terminated effective
June 17, 2010. It indicated that the proposed notice of termination sent to appellant failed to
mention that her medical benefits related to the October 5, 2009 work injury would be
terminated.
On June 26, 2012 appellant alleged that she sustained a left knee injury at work on
June 20, 2012 when she stepped down off a curb. She indicated that she felt a tug and twist in
her knee and heard a popping sound.5
In an August 9, 2012 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a left knee injury in the
performance of duty on June 20, 2012.
On October 22, 2012 Dr. Allen Glushakow, an attending Board-certified orthopedic
surgeon, performed left knee surgery, including abrasion arthroplasty, chondroplasty,
arthrotomy, and partial lateral meniscectomy. He noted that during the surgery he observed an
effusion and osteochondral fracture of the medial femoral condyle and an acute tear of the lateral
meniscus. The surgery was not authorized by OWCP.
4

Appellant later began to receive compensation on the periodic rolls.

5

This claim was initially developed under file number xxxxxx402, but beginning in early 2013 the documents for
this claim were administratively associated with file number xxxxxx003, the file created for appellant’s October 5,
2009 injury.

2

In a decision dated February 20, 2013, an OWCP hearing representative modified
OWCP’s August 9, 2012 decision to accept the condition of left knee sprain as occurring on
June 20, 2012 “with entitlement to medical benefits being limited to the claimant’s emergency
room visit on June 20, 2012.” He stated, “The district office denial of the claim for any other left
knee condition and for benefits subsequent to June 20, 2012 is affirmed.”
In an April 30, 2013 decision, OWCP advised appellant that her claim for a traumatic
injury on June 20, 2012 had been formally accepted for a left knee sprain. It noted that, per its
February 20, 2013 decision, authorization for medical treatment was limited to treatment at the
emergency room on June 20, 2012. OWCP stated, “If the current accepted condition(s) need to
be revised or additional complications related to the current accepted condition(s) need to be
added, your physician should explain in writing, with medical rationale, the relationship between
any additional condition and the work injury or the current accepted condition(s) noted above.”
In an informational letter dated June 10, 2013, OWCP advised appellant that her claim
for compensation for the period October 22, 2012 to March 18, 2013 was not payable. It
informed appellant that, in its November 17, 2010 decision, it had terminated her wage-loss
compensation effective June 17, 2010.
In a July 17, 2013 letter received on that date, counsel, on behalf of appellant, sought
compensation for appellant’s October 22, 2012 left knee surgery and any periods of disability
related to her accepted work-related knee condition. He stated, “[Appellant] underwent surgery
by Dr. Glushakow under the above file in October 2012. Clearly, this is new evidence and was
not available on June 17, 2010. She is now disabled as a result of the effects of the surgery.”6
In a November 14, 2013 decision, OWCP denied appellant’s case finding that she filed an
untimely reconsideration request which failed to demonstrate clear evidence of error in a prior
OWCP decision. It indicated that the June 10, 2013 “decision” for which appellant was
considered to have requested reconsideration was an informational letter rather than a final
decision of OWCP and therefore appellant could not request reconsideration of this decision.
OWCP found that appellant’s July 17, 2013 reconsideration request was not timely filed with
respect to the November 17, 2010 decision (which modified the June 17, 2010 decision) and that
her application for review did not show clear evidence of error in that decision. It stated, “Your
attorney does not argue that the decision dated November 17, 2010 was incorrect when it was
issued.”
On January 30, 2014 appellant filed a claim for disability due to her work-related left
knee condition, alleging that she was unable to work for periods beginning June 20, 2012.
In an informational letter dated February 26, 2014, OWCP advised appellant that it only
accepted that she sustained a left knee sprain on June 20, 2012 and that her case was only open
for payment of medical bills related to an emergency room visit on June 20, 2012. It indicated
that appellant had previously been provided with appeal rights in connection with prior decisions
on this matter.
6

Counsel also stated he wished to “appeal” June 17, 2010 and June 10, 2013 “decisions” of OWCP. As noted
above, the June 10, 2013 document was an informational letter rather than a final decision of OWCP.

3

In a March 5, 2014 letter received on the same date, counsel, on behalf of appellant,
indicated that he was submitting evidence which he felt supported coverage of appellant’s
October 22, 2012 surgery. In the attached June 25, 2013 report, Dr. Glushakow explained why
he felt that appellant’s need for repeat left knee surgery on October 22, 2012 was due to her
June 20, 2012 injury rather than an earlier injury. He stated:
“While the [October 22, 2012] operative report did not show a tear of the medial
meniscus, there was an effusion and osteochondral fracture of the medial femoral
condyle as well as an acute tear of the lateral meniscus. In addition, a marked
synovitis was noted requiring a subtotal synovectomy, all of which is described in
the operative report. [Appellant] had made a full recovery from the surgery
performed on January 12, 2010. Prior operative report[s] did not note an
osteochondral fracture and did not note synovitis. Therefore, the combination of
these findings point to the cause of her surgery being the incident of
June 20, 2012.”7
In a March 19, 2014 decision, OWCP refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error. It found that the March 5, 2014 letter submitted by counsel
on behalf of appellant was an untimely reconsideration request and did not show clear evidence
of error in OWCP’s prior decisions, including its decision dated April 30, 2013.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.9 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.10 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.11
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
7

Counsel also stated that he wished to “appeal” the April 30, 2013 decision of OWCP and that he wished to
‘request reconsideration.”
8

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.607(a).

11

Id. at § 10.608(b).

4

nevertheless undertake a limited review to determine whether the application establishes “clear
evidence of error.”12 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of error” on
the part of OWCP.13
In order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.14 An employee seeking compensation for disability and/or a specific condition under
FECA has the burden of establishing the essential elements of his or her claim including the fact
that the individual is an “employee of the United States” within the meaning of FECA, that the
claim was timely filed within the applicable time limitation period of FECA, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.15 It is well
established that proceedings under FECA are not adversarial in nature, and while the claimant
has the burden to establish entitlement to compensation, OWCP shares responsibility in the
development of the evidence.16
ANALYSIS
OWCP accepted that on October 5, 2009 appellant sustained a medial meniscus tear of
her left knee due to a fall down stairs at work. On January 12, 2010 appellant underwent
OWCP-authorized left knee arthroscopy with lateral meniscectomy and excision of plica. In a
June 17, 2010 decision, OWCP terminated her wage-loss compensation and medical benefits
effective June 17, 2010 on the grounds that she ceased to have residuals of her October 5, 2009
work injury after that date. By decision dated November 17, 2010, it modified its June 17, 2010
termination decision to reflect that only appellant’s wage-loss compensation was terminated
effective June 17, 2010. OWCP indicated that the proposed notice of termination sent to
appellant failed to mention that her medical benefits related to the October 5, 2009 work injury
would be terminated.
Appellant’s claim for her October 5, 2009 injury was dormant until October 2012 after
she underwent left knee surgery. On October 22, 2012 Dr. Glushakow, an attending Boardcertified orthopedic surgeon, performed left abrasion arthroplasty, chondroplasty, arthrotomy,
and partial lateral meniscectomy. The surgery was not authorized by OWCP. In a July 17, 2013
letter received on that date, counsel, on behalf of appellant, sought compensation for appellant’s
12

See id. at § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

13

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5a
(October 2011). OWCP procedures further provide, “The term ‘clear evidence of error’ is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made a mistake.”
14

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

15

J.F., Docket No. 09-1061 (issued November 17, 2009).

16

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

October 22, 2012 left knee surgery and any period of disability related to her accepted workrelated left knee condition.
Under a separate case file (now combined with the file for the October 5, 2009 injury),
appellant alleged in late June 2012 that she sustained a left knee injury at work on June 20, 2012
due to stepping down off a curb. After initially being denied, her claim for a June 20, 2012 work
injury was accepted for left knee sprain in OWCP decisions dated February 20 and
April 30, 2013.17 In a March 5, 2014 letter, counsel, on behalf of appellant, indicated that he was
submitting evidence which he felt supported coverage of appellant’s October 22, 2012 surgery.18
The Board finds that OWCP improperly found that counsel’s communications on behalf
of appellant constituted a request for reconsideration of its November 17, 2010 decision which
modified its June 17, 2010 termination decision to reflect that only appellant’s wage-loss
compensation was terminated effective June 17, 2010. It is clear, however, that in a July 17,
2013 letter, counsel expressly sought compensation for appellant’s October 22, 2012 left knee
surgery and any periods of disability related to her accepted work-related knee condition. In a
March 5, 2014 letter, he indicated that he was submitting evidence which he felt supported
coverage of appellant’s October 22, 2012 surgery. Medical evidence was submitted in support of
this claim, including a June 25, 2013 report in which Dr. Glushakow stated that the October 22,
2012 surgery was necessitated by a work-related injury. Moreover, appellant filed a claim for
disability due to her work-related left knee condition, alleging that she was unable to work for
periods beginning June 20, 2012.19 Consequently, OWCP improperly analyzed appellant’s case
and wrongly determined, in November 14, 2013 and March 19, 2014 decisions, that she filed an
untimely request for merit review and failed to show clear evidence of error in its November 17,
2010 decision.20
The Board finds that appellant has an outstanding claim related to her October 22, 2012
left knee surgery and any periods of disability arising after June 20, 2012. The case shall be
remanded to OWCP for consideration of this claim. OWCP should consider all the relevant
documents relating to both appellant’s accepted October 5, 2009 left knee injury and her
accepted June 20, 2012 left knee injury.21 After carrying out this development, OWCP shall
issue an appropriate decision on the matter.

17

However, OWCP found in these decisions, with respect to the June 20, 2012 injury, appellant’s authorization
for medical treatment was limited to treatment at the emergency room on June 20, 2012.
18

On January 30, 2014 appellant filed a claim for disability due to her work-related left knee condition, alleging
that she was unable to work for periods beginning June 20, 2012.
19

Although counsel used the words “appeal” and “reconsideration” in some of his letters, the content and context
of the letters show that he actually sought payment for appellant’s October 22, 2012 left knee surgery and any
periods of disability arising after June 20, 2012.
20

See supra notes 7 through 12.

21

Beginning in early 2013, these cases were administratively associated with the same file number (xxxxxx003).

6

CONCLUSION
The Board finds that the case shall be remanded to OWCP for consideration of her
outstanding claim for payment related to her October 22, 2012 left knee surgery and any periods
of disability arising after June 20, 2012.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2014 and November 14, 2013
decisions of the Office of Workers’ Compensation Programs are set aside and the case remanded
to OWCP for proceedings consistent with this decision of the Board.22
Issued: February 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

22

Michael E. Groom, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective December 27, 2014.

7

